         Case 1:20-cv-02947-MKV Document 32 Filed 12/01/20 Page 1 of 2



                                  USDC SDNY
                                                                                 SCOTT R. LANDAU
                                  DOCUMENT                                       (646) 970-7343 (direct dial)
                                  ELECTRONICALLY FILED                           slandau@aellaw.com
                                  DOC #:                                         9 East 8th Street, Suite 249
                                  DATE FILED: 12/1/2020                          New York, NY 10003
                                                                                 (646) 970-7340 (p)
                                                                                 (646) 970-7345 (f)
                                                                                 aellaw.com

December 1, 2020

BY ECF ONLY W/OUT COURTESY COPY

Hon. Mary Kay Vyskocil
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007-1312

       Re:     Deborah Ann Gattoni v. Mount Sinai Health System, Inc., et al.
               Civil Action No. 1:20-cv-2947

Dear Judge Vyskocil:

        We represent defendants Mount Sinai Health System, Inc., Mount Sinai Beth Israel
Medical Center a/k/a Beth Israel Medical Center, and Beth Israel Medical Center (collectively the
“Mount Sinai Defendants”) in connection with the above-referenced matter. We write on behalf
of all parties to respectfully request a forty-five (45) day extension, from December 3, 2020 to
January 18, 2021, of the parties’ time to submit a joint Proposed Case Management Plan and
Scheduling Order and joint letter (as required by the Court’s Individual Rules of Practice), and a
concomitant adjournment, sine die, of the Initial Pre-trial Conference currently scheduled for
December 15, 2020 at 11:30 am. These requests are made so that the parties can continue to
discuss resolving this matter amicably, without the need for further litigation, and can move
towards finalizing and consummating a settlement – which the parties are hopeful they can do
within the next forty-five (45) days, if not sooner.

        Accordingly, for these good reasons, the parties jointly request that their time to submit the
Proposed Case Management Plan and Scheduling Order and joint letter be extended to January 18,
2021, and that the Initial Pre-Trial Conference be adjourned sine die. In the unlikely even that the
parties are unable to resolve this matter by January 18, 2021, the parties will so advise the Court
and will proceed with filing a Proposed Case Management Plan and Scheduling Order and joint
letter by that date. This is the parties first request for such relief.
        Case 1:20-cv-02947-MKV Document 32 Filed 12/01/20 Page 2 of 2




      We thank the Court for its time and attention regarding these matters.

                                           Very truly yours,

                                       By: /s/ Scott R. Landau
                                           Scott R. Landau
                                           Attorney for the Mount Sinai Defendants


cc:   Robert J. Cristiano, Esq. (via ECF only)




             The Initial Pretrial Conference scheduled for December 15, 2020, at
             11:30 AM is adjourned to February 2, 2021, at 11:00 AM. The
             parties shall file their joint letter and Proposed Case Management
             Plan and Scheduling Order on or before January 25, 2021.

             SO ORDERED.


                        12/1/2020




                                         Exhibit A
